This Guarantor Pledge and Security Agreement and the rights, remedies,
representations and obligations of the parties hereto are subject to the terms
and conditions of that certain Intercreditor Agreement between Hercules
Technology Growth Capital, Inc. and each of Iroquois Capital LP, Cranshire
Capital, L.P., Portside Growth and Opportunity Fund and Rockmore Investment
Master Fund Ltd dated as of September 28, 2007.
 
GUARANTOR PLEDGE AND SECURITY AGREEMENT
 
GUARANTOR PLEDGE AND SECURITY AGREEMENT, dated as of September 28, 2007, made by
Diomed, Inc., a Delaware corporation (“Grantor”), in favor of Iroquois Capital
LP, Cranshire Capital, L.P., Portside Growth and Opportunity Fund and Rockmore
Investment Master Fund Ltd (together, with their successors and assigns, the
“Holders”), the holders of the Amended and Restated Variable Rate Secured
Subordinated Convertible Debentures due October 2008 (the “Debentures”) issued
by Diomed Holdings, Inc., a Delaware corporation (“Borrower”).
 
WITNESSETH:
 
WHEREAS, Grantor is a subsidiary of Borrower and, as such, will benefit by
virtue of the financial accommodations extended to Borrower by the Holders; and
 
WHEREAS, Grantor, has executed and delivered to the Holders a guaranty dated the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”) guaranteeing all obligations under the Debentures;
 
WHEREAS, the Guaranty contemplates the execution and delivery by Grantor to the
Holders of a security agreement providing for the grant to the Holders of a
security interest in all assets of Grantor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Holders to extend financial accommodations to Borrower,
Grantor hereby agrees for the benefit of the Holders as follows:
 
SECTION 1.  Definitions.
 
(a)  Reference is hereby made to the Guaranty and the Debentures for a statement
of the terms thereof. All terms used in this Agreement which are defined in the
Debentures, the Guaranty or in Article 9 of the Uniform Commercial Code (the
“Code”) currently in effect in the State of New York and which are not otherwise
defined herein shall have the same meanings herein as set forth therein.
 
(b)  The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Deposit Account”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Noncash Proceeds”, “Proceeds”, “Promissory Notes”, “Record”, and
“Supporting Obligations”.
 

--------------------------------------------------------------------------------


 
(c)  As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
“777 Patent Litigation” means litigation relating to the Grantor and Borrower’s
patent infringement case against AngioDynamics, Inc, and Vascular Solutions,
Inc. relating to ‘777 patent, Civil Action No. 04-10019NMG and Civil Action No.
04-10444NMG, filed in the United States District Court for the District of
Massachusetts.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright.
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression (including computer software and internet website
content) now owned or hereafter owned, acquired or used by Grantor, all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, the
right to recover for all past, present and future infringements thereof, and all
other rights of any kind whatsoever accruing thereunder or pertaining thereto.
 
“Intellectual Property” means all Copyrights, Trademarks, Patents and Other
Intellectual Property, including those described in Schedule I hereto.
 
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
“Other Intellectual Property” means all trade secrets, ideas, inventions and
improvements, concepts, methods, techniques, processes, proprietary information,
technology, know-how, formulae, design detail, drawings, all Software, computer
software (including object and source code, data and related documentation),
rights of publicity and other general intangibles of like nature, now existing
or hereafter acquired, owned, developed or used by Grantor.
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent.
 

--------------------------------------------------------------------------------


 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, improvements, trade secrets, ideas,
concepts, methods, techniques, processes, proprietary information, technology,
know how, formulae, rights of publicity and other general intangibles of like
nature, now existing or hereafter acquired, all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office, or in any
similar office or agency of the United States or any other country or any
political subdivision thereof), all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof, all income, royalties,
damages and payments now or hereafter due and/or payable for past or future
infringements thereof, the right to sue for past, present and future
infringements thereof, and all rights corresponding thereto throughout the
world.
 
“Pledged Interests” means the Pledged Shares and all security entitlements
therein.
 
“Pledged Shares” means (a) the shares of Capital Stock including those described
in Schedule II hereto, whether or not evidenced or represented by any stock
certificate, certificated security or other Instrument, issued by the Person
described in such Schedule II (the “Pledged Issuer”), (b) any other shares of
Capital Stock of the Pledged Issuer at any time and from time to time acquired
by Grantor, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, and (c) the certificates representing
such shares of Capital Stock, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
Instruments, Investment Property, financial assets, securities, Capital Stock,
other equity interests, stock options and commodity contracts, notes,
debentures, bonds, promissory notes or other evidences of indebtedness and all
other property (including, but not limited to, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Capital Stock.
 
“Software” means any computer programs and computer systems (including all
databases, compilations, tool sets, compilers, higher level or proprietary
languages, related documentation and materials, whether in source code, object
code or human readable form) sold, marketed, distributed, licensed or maintained
by each Grantor, and any computer programs necessary for the conduct of the
business of each Grantor.
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by Grantor and now or hereafter covered by
such licenses.
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by Grantor, all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof), all reissues, extensions or
renewals thereof, together with all product lines and goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
Grantor relating to the distribution of products and services in connection with
which any of such marks are used, all rights corresponding thereto throughout
the world, the right to recover for all past, present and future infringements
thereof, and all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
 

--------------------------------------------------------------------------------


 
SECTION 2.  Pledge and Grant of Security Interest. As collateral security for
the payment, performance and observance of all of the Guaranteed Obligations,
Grantor hereby pledges and collaterally assigns to the Holders, and grants to
the Holders a continuing security interest in, all personal property and
Fixtures of Grantor, wherever located and whether now or hereafter existing and
whether now owned or hereafter acquired, of every kind and description, tangible
or intangible, including, without limitation, the following (all being
collectively referred to herein as the “Collateral”):
 
(a)  all Accounts;
 
(b)  all Chattel Paper (whether tangible or electronic);
 
(c)  all Commercial Tort Claims;
 
(d)  all Deposit Accounts, all cash, and all other property from time to time
deposited therein or otherwise credited thereto and the monies and property in
the possession or under the control of the Holders or any affiliate,
representative, agent or correspondent of the Holders; 
 
(e)  all Documents;
 
(f)  all General Intangibles;
 
(g)  all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;
 
(h)  all Instruments (including, without limitation, all Promissory Notes);
 
(i)  all Intellectual Property, and all Licenses;
 
(j)  all Investment Property;
 
(k)  all Letter-of-Credit Rights;
 
(l)  all Pledged Shares;
 
(m)  all Supporting Obligations;
 

--------------------------------------------------------------------------------


 
(n)  all other tangible and intangible personal property of Grantor (whether or
not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of Grantor described in the preceding
clauses of this Section 2 (including, without limitation, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by Grantor in respect of any of the items listed above), and all
books, correspondence, files and other Records, including, without limitation,
all tapes, disks, cards, Software, data, computer programs, and instructions for
execution by a computer processor (including the code in such Software, computer
programs, or instructions) in the possession or under the control of Grantor or
any other Person from time to time acting for Grantor that at any time evidence
or contain information relating to any of the property described in the
preceding clauses of this Section 2 or are otherwise necessary or helpful in the
collection or realization thereof; and
 
(o)  all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;
 
in each case, howsoever Grantor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).
 
SECTION 3.  Security for Guaranteed Obligations. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
“Guaranteed Obligations”):
 
(a)  the prompt payment by Grantor, as and when due and payable (on demand, by
mandatory prepayment, by scheduled maturity or otherwise), of all amounts from
time to time owing by it under the Guaranty, whether for principal, interest,
fees or otherwise (including, without limitation, amounts that but for the
operation of Section 362 of the Bankruptcy Code would become due), and all
amounts from time to time owing by the Grantor in respect of the other Loan
Documents, in each case, of every kind, nature and description, direct and
indirect, secured and unsecured, joint and several, absolute or contingent, due
or to become due, now or hereafter arising and whether now existing or hereafter
arising; and
 
(b)  the due performance and observance by Grantor of all of its other
obligations from time to time existing in respect of the Guaranty and all other
Loan Documents to which it is a party.
 
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts that constitute part of the Guaranteed Obligations and
would be owed by Grantor to the Holders under the Guaranty and the other Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving a
Grantor.
 
SECTION 4.  Representations and Warranties. Grantor represents and warrants as
follows:
 
(a)  Grantor (i) is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation as set forth on
the first page hereof, and (ii) has all requisite power and authority to conduct
its business as now conducted and as presently contemplated and to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
(b)  There is no pending or, to the knowledge of Grantor, threatened action,
suit, proceeding or claim before any court or other Governmental Authority or
any arbitrator, or any order, judgment or award by any court or other
Governmental Authority or arbitrator, that may adversely affect the grant by
Grantor, or the perfection, of the security interest purported to be created
hereby in the Collateral, or the exercise by Holders of any rights or remedies
hereunder.
 
(c)  Grantor and will be at all times the sole and exclusive owner of the
Collateral free and clear of any Lien, except for (i) the security interest
created by this Agreement, (ii) the security interests and other encumbrances
permitted by the Debentures and (iii) sales of assets permitted by the terms of
the Guaranty and the Debentures. No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording or filing office, except (x) such as may have been filed
in favor of the Holders relating to this Agreement, and (y) such as may have
been filed to perfect or protect any security interest or encumbrance permitted
by the Debentures.
 
(d)  The exercise by and Holder of any of its rights and remedies hereunder will
not contravene law or any contractual restriction binding on or otherwise
affecting Grantor or any of its properties and will not result in or require the
creation of any Lien, security interest or other charge or encumbrance upon or
with respect to any of its properties.
 
(e)  No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person, is required for (i) the
grant by Grantor, or the perfection, of the security interest purported to be
created hereby in the Collateral or (ii) the exercise by any Holder of any of
its rights and remedies hereunder, except (A) for the filing under the Uniform
Commercial Code as in effect in the applicable jurisdiction of the financing
statements described in Schedule III hereto.
 
SECTION 5.  Covenants as to the Collateral. So long as any of the Guaranteed
Obligations shall remain outstanding and the Guaranty and the Debentures shall
not have terminated, unless each Holder shall otherwise consent in writing:
 
(a)  Further Assurances. Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the Holders
may request in order (i) to perfect and protect the security interest purported
to be created hereby; (ii) to enable the Holders to exercise and enforce their
rights and remedies hereunder in respect of the Collateral; or (iii) otherwise
to effect the purposes of this Agreement.
 
(b)  Transfers and Other Liens.
 
(i)  Grantor will not sell, assign (by operation of law or otherwise), lease,
exchange or otherwise transfer or dispose of any of the Collateral except to the
extent expressly permitted under the terms of the Guaranty, except that so long
as no Event of Default or a Guaranty Default shall have occurred and be
continuing, the Grantor shall be permitted (x) to sell Inventory in the ordinary
course of business and (y) to collect upon and enforce any judgment in the 777
Patent Litigation so long as all proceeds of any judgment in the 777 Patent
Litigation shall be applied as required by the Loan Documents.
 

--------------------------------------------------------------------------------


 
(ii)  Grantor will not create or suffer to exist any Lien, security interest or
other charge or encumbrance upon or with respect to any Collateral, except for
(A) the Liens and security interest created by this Agreement and the other Loan
Documents and (B) the Liens, security interests and other encumbrances permitted
by the Guaranty and the Debentures.
 
(c)  Inspection and Reporting. Grantor shall permit the Holders or any agents or
representatives thereof or such professionals or other Persons as the Holders
may designate to examine and inspect the books and records of Grantor and take
copies and extracts therefrom.
 
SECTION 6.  Additional Provisions Concerning the Collateral.
 
(a)  Grantor hereby authorizes the Holders to file, without the signature of
Grantor where permitted by law, one or more financing or continuation
statements, and amendments thereto, relating to the Collateral.
 
(b)  Grantor hereby irrevocably appoints each Holder as its attorney-in-fact and
proxy, with full authority in the place and stead of Grantor and in the name of
Grantor or otherwise, from time to time in such Holder’s discretion upon the
occurrence and during the continuance of any breach of or default under any Loan
Document, to take any action and to execute any instrument which such Holder may
deem necessary or advisable to accomplish the purposes of this Agreement
(including, without limitation, (i) to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any Collateral, and (ii) to file any claims or take
any action or institute any proceedings which such Holder may deem necessary or
desirable for the collection of any Collateral or otherwise to enforce the
rights of such Holder with respect to any Collateral. This power is coupled with
an interest and is irrevocable until all of the Guaranteed Obligations are paid
in full and the Guaranty and the Debentures have been terminated.
 
(c)  If Grantor fails to perform any agreement contained herein, each Holder may
itself perform, or cause performance of, such agreement or obligation, in the
name of Grantor or such Holder, and the expenses of such Holder incurred in
connection therewith shall be payable by Grantor pursuant to Section 8 hereof
and shall be secured by the Collateral.
 
(d)  The powers conferred on the Holders hereunder are solely to protect their
interest in the Collateral and shall not impose any duty upon them to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, no Holder shall
have any duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.
 

--------------------------------------------------------------------------------


 
SECTION 7.  Voting Rights, Dividends, Etc. in Respect of the Pledged Interests.
 
(a)  So long as no Event of Default or a Guaranty Default shall have occurred
and be continuing:
 
(i)  Grantor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or the other Loan Documents;
 
(ii)Grantor may receive and retain any and all dividends, interest payments or
other distributions paid in respect of the Pledged Interests to the extent
permitted by the Loan Documents; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest payment or other
distribution which at the time of such dividend, interest payment or other
distribution was not permitted by the Loan Documents, shall be, and shall
forthwith be delivered to the Holders to hold as, Pledged Interests and shall,
if received by Grantor or any of its affiliates on behalf of Grantor, be
received in trust for the benefit of the Holders, shall be segregated from the
other property or funds of Grantor or such affiliate, and shall be forthwith
delivered to the Holders in the exact form received with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Holders as Pledged Interests and as further collateral security for the
Secured Obligations; and
 
(iii)  the Holders will execute and deliver (or cause to be executed and
delivered) to Grantor all such proxies and other instruments as Grantor may
reasonably request for the purpose of enabling Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 7(a)(i)
hereof and to receive the dividends, interest and/or other distributions which
it is authorized to receive and retain pursuant to Section 7(a)(ii) hereof.
 
(b)  Upon the occurrence and during the continuance of an Event of Default or a
Guaranty Default:
 
(i)  all rights of Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 7(a)(i)
hereof, and to receive the dividends, distributions, interest and other payments
which it would otherwise be authorized to receive and retain pursuant to Section
7(a)(ii) hereof, shall cease, and all such rights shall thereupon become vested
in the Holders, who shall thereupon have the sole right to exercise such voting
and other consensual rights and to receive and hold as Pledged Interests such
dividends and interest payments;
 

--------------------------------------------------------------------------------


 
(ii)  without limiting the generality of the foregoing, the Holders may at their
option exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any of the Pledged Interests
as if it were the absolute owner thereof, including, without limitation, the
right to exchange, in its discretion, any and all of the Pledged Interests upon
the merger, consolidation, reorganization, recapitalization or other adjustment
of the Pledged Issuer, or upon the exercise by the Pledged Issuer of any right,
privilege or option pertaining to any Pledged Interests, and, in connection
therewith, to deposit and deliver any and all of the Pledged Interests with any
committee, depository, transfer agent, registrar or other designated agent upon
such terms and conditions as it may determine; and
 
(iii)  all dividends, distributions, interest and other payments which are
received by Grantor contrary to the provisions of Section 7(b)(i) hereof shall
be received in trust for the benefit of the Holders, shall be segregated from
other funds of Grantor, and shall be forthwith paid over to the Holders as
Pledged Interests in the exact form received with any necessary endorsement
and/or appropriate stock powers duly executed in blank, to be held by the
Holders as Pledged Interests and as further collateral security for the Secured
Obligations.
 
SECTION 8.  Remedies Upon Default. If any Event of Default or Guaranty Default
shall have occurred and be continuing:
 
(a)  The Holders may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to them, all of
the rights and remedies of a secured party upon default under the Code (whether
or not the Code applies to the affected Collateral), and also may (i) take
absolute control of the Collateral, including without limitation, transfer into
the Holders’ name or into the name of their nominee or nominees (to the extent
the Holders have not theretofore done so) and thereafter receive, for their
benefit, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though they were
the outright owner thereof, (ii) require Grantor to, and Grantor hereby agrees
that it will at its expense and upon request of any Holder forthwith, assemble
all or part of the Collateral as directed by such Holder and make it available
to such Holder at a place or places to be designated by such Holder which is
reasonably convenient to both parties, and any Holder may enter into and occupy
any premises owned or leased by Grantor where the Collateral of any part thereof
is located or assembled for a reasonable period in order to effectuate the
Holders’ rights and remedies hereunder or under law, without obligation to
Grantor in respect of such occupation, and (iii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any Holder’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Holders may deem commercially reasonable. Grantor agrees that, to
the extent notice of sale shall be required by law, at least 10 days’ notice to
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Holders
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Holders may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Grantor hereby waives any claims against the Holders arising by
reason of the fact that the price at which the Collateral may have been sold at
a private sale was less than the price which might have been obtained at a
public sale or was less than the aggregate amount of the Guaranteed Obligations,
even if the Holders accept the first offer received and does not offer the
Collateral to more than one offeree and waives all rights which Grantor may have
to require that all or any part of the Collateral be marshalled upon any sale
(public or private) thereof.
 

--------------------------------------------------------------------------------


 
(b)  Any cash held by any Holder as Collateral and all cash proceeds received by
the Holders in respect of any sale of or collection from, or other realization
upon, all or any part the Collateral may, in the discretion of the Holders, be
held by the Holders as collateral for, and/or then or at any time thereafter
applied in whole or in part by the Holders against, all or any part of the
Guaranteed Obligations.
 
SECTION 9.  Indemnity and Expenses.
 
(a)  Grantor agrees to indemnify and hold each Holder harmless from and against
any and all claims, damages, losses, liabilities, obligations, penalties, costs
or expenses (including, without limitation, legal fees and disbursements of each
Holder’s counsel) to the extent that they arise out of or otherwise result from
this Agreement (including, without limitation, enforcement of this Agreement),
except claims, losses or liabilities resulting solely and directly from such
Holder’s gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.
 
(b)  Grantor agrees that upon demand Grantor will pay to each Holder the amount
of any and all costs and expenses, including the reasonable fees and
disbursements of such Holder’s counsel and of any experts and agents, which such
Holder may incur in connection with (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral, (iii) the exercise or enforcement of any of the rights of any Holder
hereunder, or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.
 
SECTION 10.  Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to Grantor, to it in at the
address set forth in the Guaranty, or if to any Holder, to it at its address set
forth in the Debentures; or as to such Person at such other address as shall be
designated by such Person in a written notice to such other Persons complying as
to delivery with the terms of this Section 10. All such notices and other
communications shall be effective (a) if mailed, when received or three (3) days
after deposited in the mails, whichever occurs first; (b) if telecopied, when
transmitted and confirmation is received; or (c) if delivered by hand, Federal
Express or other reputable overnight courier, upon delivery.
 
SECTION 11.  Miscellaneous.
 
(a)  No amendment of any provision of this Agreement shall be effective unless
it is in writing and signed by Grantor and each Holder, and no waiver of any
provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall be effective unless it is in writing and signed by each Holder,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 

--------------------------------------------------------------------------------


 
(b)  No failure on the part of the Holders to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Holders provided herein and in the other
Loan Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Holders under any Loan
Document against any party thereto are not conditional or contingent on any
attempt any Holder to exercise any of its rights under any other Loan Document
against such party or against any other Person.
 
(c)  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d)  This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Guaranteed Obligations and the termination of the Guaranty and the
Debentures, and (ii) be binding on Grantor and its successors and assigns and
shall inure, together with all rights and remedies of the Holders hereunder, to
the benefit of the Holders and their permitted successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, each Holder may assign or otherwise transfer its rights
under this Agreement, the Guaranty and any other Loan Document, to any other
Person and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to such Holder herein or otherwise. None of
the rights or obligations of Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of the Holders, and any such
assignment or transfer shall be null and void.
 
(e)  Upon the satisfaction in full of the Guaranteed Obligations and the
termination of the Guaranty and the Debentures, (i) this Agreement and the
security interests created hereby shall terminate and all rights to the
Collateral shall revert to Grantor, and (ii) the Holders will, upon Grantor’s
request and at Grantor’s expense promptly, (A) return to Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and (B) execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination, all
without any representation, warranty or recourse whatsoever.
 
(f)  Any and all obligations on the part any Holder under this Agreement shall
constitute the several (and not joint) obligations of each Holder.
 
(g)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, except as required by
mandatory provisions of law and except to the extent that the validity and
perfection or the perfection and effect of perfection or non-perfection of the
security interest created hereby or remedies hereunder, in respect of any
particular Collateral are governed by the law of a jurisdiction other than the
State of New York.
 

--------------------------------------------------------------------------------


 
(h)  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one in the
same agreement.
 
SECTION 12.   Submission to Jurisdiction; Waivers. Grantor hereby irrevocably
and unconditionally:
 
(a)  Submits for itself and its property in any action, suit or proceeding
relating to this Agreement, the Guaranty or any other Loan Document to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts thereof;
 
(b)  Agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action, suit or proceeding in any such court or that such action,
suit or proceeding was brought in an inconvenient court and agrees not to plead
or claim the same;
 
(c)  Irrevocably consents to the service of any and all process in any such
action, suit or proceeding by the mailing of copies of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to Grantor, at its address set forth in Section 10 hereof or at
such other address of which the Holders shall have been notified pursuant
thereto;
 
(d)  To the extent that Grantor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Grantor hereby irrevocably
waives such immunity in respect of its obligations under this Agreement;
 
(e)  Agrees that nothing herein shall affect the right of the Holders to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(f)  Waives any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.
 
SECTION 13.  Jury Trial Waiver. THE GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING THIS PLEDGE AGREEMENT, ANY LOAN DOCUMENT OR ANY
AMENDMENT, MODIFICATION OR OTHER DOCUMENT NOW OR HEREAFTER DELIVERED IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 

--------------------------------------------------------------------------------


 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized as of the date first above
written.



 
GRANTOR:
     
DIOMED, INC.
     
By:
      Name:  
 
Title:        
Address:
               
Attention: 
   
Telephone:
   
Facsimile: 
 


--------------------------------------------------------------------------------





 
HOLDERS:
         
IROQUOIS CAPITAL LP
     
By:
   
Name:
   
Title:
   
Address:
               
Attention:
   
Telephone:
   
Facsimile:
         
CRANSHIRE CAPITAL, L.P.
     
By:
   
Name:
   
Title:
   
Address:
               
Attention:
   
Telephone:
   
Facsimile:
         
PORTSIDE GROWTH AND OPPORTUNITY FUND
     
By:
   
Name:
   
Title:
   
Address:
               
Attention:
   
Telephone:
   
Facsimile:
 

 

--------------------------------------------------------------------------------


 

 
ROCKMORE INVESTMENT MASTER FUND LTD.
     
By:
   
Name:
   
Title:
   
Address:
               
Attention:
   
Telephone:
   
Facsimile:
 

 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
[Intellectual Property]
 

--------------------------------------------------------------------------------



SCHEDULE II
 
Name of Pledged Issuer
 
Number of
Shares
 
Percentage of
Outstanding
Shares
 
Class
 
Certificate
Number
 
Diomed, Inc.
   
40,000,000
3,500,000
   
100
%
 
Common
Preferred
   
1
P-1
 
Diomed Acquisition Corporation
   
1,000
   
100
%
 
Common
   
1
 
Diomed PDT, Inc.
   
100
   
100
%
 
Common
   
1
 

 

--------------------------------------------------------------------------------




SCHEDULE III


GRANTOR
   
FILING OFFICE
 
Diomed, Inc.
   
Delaware
 

 

--------------------------------------------------------------------------------


 